Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/23/22 overcome the rejection set forth over Okada in the office action mailed 3/23/22, since Okada does not teach the Noack volatility of the composition, but do not overcome the rejection set forth over Tamoto in the previous office action. The discussion of Tamoto has been updated as necessitated by the amendments. The double patenting rejection set forth in the previous office action is also maintained and A new ground of rejection under 35 USC 112(d), necessitated by the amendments, is also set forth below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48 and 51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 48 and 51 recite limitations that have been incorporated into amended claim 34, and therefore fail to further limit amended claim 34.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 34-44, 45-46, 48-49, 51, 54, 56-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Tamoto (U.S. PG Pub. No. 2007/0225180).
In paragraph 15 Tamoto discloses a lubricating base oil comprising a dialkyl ether as its main ingredient. Tamoto discloses that the R groups can be branched groups meeting the limitations of both the left and right sides of the compounds of claims 34-42 and 59-61. It is noted that Tamoto discloses in the examples that the R group can be a 2-octyldodecyl group, and when both R groups of Tamoto are 2-octyldodecyl, claim 42 is met for the case where R1 and R4 are both C8 alkyl groups.
In paragraph 16 Tamoto discloses that the lubricating base oil can comprise an additional base oil, and that the base oil comprises 70 to 100% by weight of the ether, within the range recited in amended claim 34, as well as claims 48 and 51. Tamoto disclose that the additional base oil can be a poly-alpha-olefin, which is a group IV base oil as recited in claim 49, or a mineral oil, which will be a Group I, II or III base oil also as recited in claim 49. In paragraph 17 Tamoto discloses that the base oil preferably has a kinematic viscosity at 100° C of 3.5 cSt or less, within the range recited in amended claim 34 and overlapping the range recited in amended claim 46 and a Noack volatility of preferably less than 25% by weight, overlapping the ranges recited in amended claims 34 and 46. Since the composition must be prepared by combining the components, the method limitations of claims 54 and 56 are also met by Tamoto. In paragraph 23 Tamoto discloses various lubricating applications for the compositions, implying the supply of the composition to surfaces, as recited in claim 57.
While Tamoto does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 43 is in product-by-process format, and since the ether of Tamoto meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 43 does not place any limitations on the process by which the compound is to be obtained. The ethers of Tamoto also meet the limitations of claim 44 since “biobased carbon” would not lead to a structural difference in the compound. 
The differences between Tamoto and the currently presented claims is that Tamoto does not explicitly disclose a specific compound meeting the limitations of the claimed compounds, some of the viscosity and Noack volatility ranges of Tamoto overlap the claimed ranges rather than falling within them, and Tamoto does not explicitly disclose that the base oil meets the limitations of at least one of the properties of amended claim 45. As discussed above, Tamoto discloses that the alkyl groups of the dialkyl ethers can be various branched groups leading to ethers meeting the limitations of the claimed ethers. It therefore would have been obvious to one of ordinary skill to prepare the dialkyl ethers of Tamoto to have structures meeting the limitations of the claimed ethers, since Tamoto discloses that branched R groups are suitable for the ethers. Additionally, See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Finally, while Tamoto does not explicitly disclose the kinematic viscosity of the base oil at 40° C, in light of Tamoto’s disclosure of a 100° C kinematic viscosity of 3.5 cSt or less, and the dialkyl ether of Tamoto meeting the structural limitations of the claimed dialkyl ether, the base oil of Tamoto will have a kinematic viscosity at 40° C within the range recited in claim 45, noting that even the dialkyl Guerbet ethers exemplified in the current specification having a 100° C kinematic viscosity above 3.5 cSt have 40° C kinematic viscosities well below 25 cSt. 
In light of the above, claims 34-46, 48-49, 51, 54, 56-57, and 59-61 are therefore rendered obvious by Tamoto.

Double Patenting
Claims 34-46, 48-49, 51, 54, 56-57, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,669,499. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘499 patent discloses a lubricant composition comprising a base oil comprising a compound of formula (2) of claims 34 and 60-61 of the current application, and claims 9 and 17 of the ‘499 patent recite that the base oil and compound of formula (2) are present in the amounts recited claims 34, 48, and 51 of the current application. Claims 10 and 16 of the ‘499 application disclose compounds and lubricant compositions having the properties recited in claims 34 and 45 of the current application, including kinematic viscosity and Noack volatility ranges within or overlapping the range recited in claims 34 and 46 of the current application. Claims 5-8 of the ‘499 patent are analogous to claims 39-42 of the current application and also meet the limitations of claim 59 of the current application. Claim 15 of the ‘499 patent discloses that the compound contains greater than 50% by weight of biobased carbon, as recited in claim 44 of the current application, and indicating that the compound can be obtained from bio-derived feedstock, meeting the limitations of claim 43 of the current application. Claim 17 of the ‘499 patent is analogous to claim 48 of the current application. While the claims of the ‘499 patent do not explicitly disclose the type of base oil, it is noted that claim 49 of the current application covers all the API base oil groups and the base oil of the ‘499 patent therefore must fall within the scope of claim 49. Claim 9 of the ‘499 patent is analogous to claim 51 of the current application. As the compositions of the ‘499 patent must be prepared by combining the components, the method limitations of claims 54 and 56 of the current application are met by the claims of the ‘499 patent. Claims 2-3 of the ‘499 patent disclose methods of providing the lubricant compositions to engines, meeting the method limitation of claim 57 of the current application.

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. Regarding Tamoto, applicant argues that while Tamoto discloses that the alkyl groups can be branched, Tamoto only exemplifies mono-branched ethers. However, Tamoto discloses in paragraph 15 that each of the alkyl groups may be linear, branched, or cyclic, and as discussed in the rejection, it therefore would have been obvious to one of ordinary skill in the art to prepare the ethers of Tamoto to have two branched alkyl groups. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicant alleges that one of skill in the art would not consider introducing additional branching to the ethers of Tamoto, but there is no teaching in Tamoto that states only one alkyl group can be branched. To the contrary, Tamoto teaches in paragraph 15 that each of the alkyl groups may be linear, branched, or cyclic. Applicant’s argument regarding Tamoto is therefore unpersuasive.
Applicant further argues that the claimed compositions produce unexpectedly superior results, and that the unexpected results are commensurate in scope with the amended claims. Applicant argues that the properties recited in amended claim 34 limit the claimed to compounds possessing superior results. However, the comparative (mono-branched) GE4 and GE6 dialkyl ethers both possess a kinematic viscosity at 100° C and a Noack volatility within the claimed ranges, and in fact the Noack volatilities of these ethers are lower than those of the inventive dialkyl ethers. The amendments filed 8/23/22 therefore do not limit the claimed base oils to those that produce unexpectedly superior results. Additionally, as discussed in the previous office action, the property limitations of claim 34 apply only to the compound of formula (2), while the claim is drawn to a lubricant composition comprising a base oil comprising a compound of formula (2), wherein the concentration of the base oil and the compound of formula (2) are in broad ranges. Applicant has therefore failed to demonstrate unexpected results commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771